Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Claim 4 recites the limitation "the lower wall”, there is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "the front and rear support arms", there is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites the limitation "the first upright support", there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Pub No.: 20150027972 ( “Anderson et al.”).
	
Regarding Claim 1, Anderson et al. discloses a shelving system, comprising:
an upper rail (2) defining an upper channel (18), the upper rail (2) configured to mount to a support structure (wall, [0018]-[0022])
at least one upright support (1), wherein the at least one upright support (1) has an upper end and a lower end, the upper end received in the upper channel and slidable within said upper channel; at least one shelf (15) mounted to the at least one support (1).
Regarding Claim 2, Anderson et al. discloses ([0018]-[0022] wherein the upper rail (2) includes a mounting shelf (16), and wherein the at least one upright support (1) includes a channel (7) for receiving the mounting shelf (16). 
Regarding Claim 26, Anderson et al. discloses wherein the access opening (17) is sized to allow the lower end of the upright support (1) to pass therethrough to allow 
Regarding Claim 27, Anderson et al. discloses (Anderson) wherein the at least one upright support (1) hangs from the mounting shelf (15) when the mounting shelf is received in the channel of the at least one upright support (1).
Regarding Claim 28, the combination discloses (Anderson) wherein the upright support (10) is slidable along the upper rail while being vertically supported by the upper rail (2).
Regarding Claim 29, the combination discloses (Anderson) wherein the upright support (1) is slidable along the upper and lower rails (2) while being vertically supported by the upper and lower rails (2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-6 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20180153316 (“Buck et al.”) in view of US Pub No.: 20150027972 (“Anderson et al.”).

Regarding Claim 1, Buck et al. discloses a shelving system, comprising:
an upper rail (102) defining an upper channel, the upper rail (102) configured to mount to a support structure (via each end);
at least one upright support (106),
at least one shelf (400) mounted to the at least one support (106).
	wherein a lower rail (104) defining a lower channel, the lower rail configured to mount to the support structure separately from the upper rail (102), wherein the lower rail(104) includes a bottom wall and a lip depending upwardly from the bottom wall which bound the lower channel, wherein the lip of the lower rail (104)includes at least one access opening, the at least one access opening allowing access through the lip of the lower rail to the lower channel.
Buck et al. does not disclose wherein the at least one upright support (106) has an upper end and a lower end, the upper end received in the upper channel and slidable within said upper channel.
Anderson et al. discloses a shelving system, comprising:
an upper rail (2) defining an upper channel (18), the upper rail (2) configured to mount to a support structure (wall, [0018]-[0022])

	It would have been obvious to one having skill in the art before the effective filing date of the invention that the upper rail in Buck could be received in the upper channel and slidable within said upper channel, so that the upright support could be easily knock down without tools, as needed. As modified, the lower end of the at least one upright support received in the lower channel (as modified by Anderson et al., see [0018]-[0022]).


	Regarding Claim 2, the combination discloses (Buck et al.) wherein the upper rail (102) includes a mounting shelf (400, see Fig. 21 H), and wherein the at least one upright support (106) includes a channel for receiving the mounting shelf (as modified by Anderson et al., see [0018]-[0022]).
Regarding Claim 3, the combination discloses (Buck et al.) discloses
	Regarding Claim 4, the combination discloses (Buck et al.) wherein the upper rail (102) includes an upper wall (102) and a lip depending downwardly from the upper wall which bound the upper channel, wherein an extension length of the lip of the upper rail (102) from the upper wall is less than an extension length of the lip of the lower rail (104) from the lower wall (as modified by Anderson et al., see [0018]-[0022]).
	Regarding Claim 5, the combination discloses (Buck et al.) discloses wherein each of the upper (102) and lower rails (104) includes a pair of mounting structures 
	Regarding Claim 6, the combination discloses (Buck et al.) wherein each of the pair of mounting rails (102, 104) includes a front plate and a back plate, the back plate slidable relative to the front plate (seen in Figs .18D-18E); the front plate being fixed relative to the corresponding upper rail or lower rail. (as modified by Anderson et al., see [0018]-[0022]).
	

Claims 7-10 are rejected under 35 U.S.C 103(a) as being unpatentable over Anderson et al. as applied to claim 1 above and further in view of WO Pub No.:03/063646 (“LOCKHART”).
	Anderson discloses wherein (see paragraphs [0021]-[0022] and figures 1, 6a-6d: the two uprights (1) and first and second brackets (3), the first and second brackets (3) mounted to each of the two uprights (1), wherein the shelf (15) includes holders (13) configured to be received in openings (12) of the first and second brackets (3)); the combination does not disclose the shelf having first and second arms with a deck panel.
	Regarding Claims 7-9, LOCKHART discloses Claims 7-10, Claim 7- (see page 21, line 11 - page 22, line14 and figures 8, 20-25: a shelving assembly (600) comprises: front and rear frame members (608, 610) extending between first and second sideplates (614); and a shelf panel (604) supported by the front and rear frame members (608, 610)); Claims 8-9- wherein the first and second support arms each include a front mounting post and a rear mounting post.

	Regarding Claim 10, the combination discloses (Anderson et al.) [0021] the shelf (15) includes the holders (13) configured to be received in the openings (12) of the first and second brackets (3).

Claims 11-25 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20150027972 (“Anderson et al.”) in view of WO Pub No.:03/063646 (“LOCKHART”).

	Regarding claim 11, Anderson discloses Johnson discloses D1, ds a shelf (15) for a wall mounted storing construction, the wall mounted storing construction including an assembly rail (2) configured to mount to a  wall and two uprights (1) extending from the assembly rail (2), the shelf (15) comprising first and second brackets (3) arranged in opposed spaced relation to one another (see paragraphs [0018], [0020]-[0022] and figures 1-2, 6a-6d).
	Anderson does not disclose the deck panel supported by atleast one support bar mounted on the first and second arms.
	LOCKHART discloses (page 21, line 11 - page 22, line 14 and figures 8, 20-25: a shelving assembly (600) comprises: front and rear frame members (608, 610) mounted to first and second sideplates (614); and a shelf panel (604) supported by  
It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by Anderson et al. could be configured in the same manner with modular deck panels so that different items could be supported when needed, as demonstrated by LOCKHART.
Regarding claim 12, the combination discloses (Anderson et al.) see paragraph [0021] and figures 6a-6c: the shelf (15) includes the holders (13) configured to be received in the openings (12) of the first and second brackets (3)).
	Regarding claim 13, the combination discloses (LOCKHEART) (see page 9, lines 9-13 and figure 8: the front and rear frame members (608, 610) are coupled by any suitable means to first and second sideplates (614)).
	Regarding claims 14-15, the combination discloses (LOCKHEART) (see page 21, line 21 - page 22, line 14 and figures 21-23: the shelf panel (604) includes a plastic engagement mechanism (660) having a fitted slot (662) which is used to capture the front frame member (608) in a snap fit configuration).
Regarding Claim16, Anderson et al. discloses an upper rail (2) configured to mount to a wall; two uprights (1); a shelf (15) mounted to the two uprights (1), the shelf including first and second brackets (3) arranged in opposed spaced relation to one another (see paragraphs [0018], [0020]-[0022] and figures 1-2, 6a-6d).
 front and rear support bars extending between the first and second support arms; and at least one deck panel supported by the front and rear support bars.
LOCKHART discloses page 21, line 11 - page 22, line 14 and figures 8, 20-25: a shelving assembly (600) comprises: front and rear frame members (608, 610) extending between first and second sideplates (614); and a shelf panel (604) supported by the front and rear frame members (608, 610)). In addition, the different feature 2 would be easily derived from the disclosure of D2 (see page 9, lines 9-13 and figure 8: the front and rear frame members (608, 610) are coupled by any suitable means to first and second sideplates (614)).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by Anderson et al. could be configured with a front and rear support bars extending between the first and second support arms; and at least one deck panel supported by the front and rear support bars, in the same manner with modular deck panels so that different items could be supported when needed, as demonstrated by LOCKHART.
Regarding Claim 17, the combination discloses (Anderson et al.) ( [0018], [0020] and figures 1-2) the assembly rail (2) includes a channel, and each of the two uprights (1) has an upper part (5) and a lower part, the upper part (5) received in the channel and slidable within the channel.
 Regarding Claim 18 and 20, the combination discloses (Anderson et al.) paragraph [0021] and figures 6a-6c: the shelf (15) includes holders (13) configured to be received in openings (12) of the first and second brackets (3)).
Regarding Claim 19, the combination discloses (LOCKHART) (see page 21, line 21 - page 22, line 14 and figures 21-23: the shelf panel (604) includes a plastic engagement mechanism (660) and a rear plastic rail (670) for receiving the front and rear frame members (608, 610), respectively).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Applicant’s arguments as to Claims 21-25 are not persuasive.
As to claims 1 and 11, here the combination of Buck and Anderson teach the structure of the claimed invention, the invention only requires that the uprights are slidable. This features is taught by Anderson as presented above. See Anderson et al., [0018]-[0022]). The rejection of Claims 4-10 and 12-16 are maintained due to their respective dependencies.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.